Citation Nr: 1701199	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from June 2004 to October 2005.  He had additional service in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

A TBI was not manifest during active service or otherwise attributable to service, and an organic disease of the nervous system was not manifest to a compensable degree within one year of separation from active duty.


CONCLUSION OF LAW

A TBI was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By pre-adjudicatory correspondence dated in January 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, VA medical records and VA examinations and Social Security Administration (SSA) records.  Additionally, in March 2016, Veteran was afforded VA examination based upon interview and examination of the Veteran as well as benefit of review of the claims folder.  This examiner concluded that the Veteran's reported history of TBI injury in service was not consistent with the overall evidentiary record, including his statements in service.  A review of the examination report reflects that the examiner accurately considered multiple statements and examinations of the Veteran during and after service.  Furthermore, the Board also finds that the Veteran's current recollections of a head injury in service with loss of consciousness are not credible.  As such, the Board finds that the VA examiner's opinion is based on an accurate factual predicate as determined by the Board.  As such, the Board finds that the VA examiner's opinion is sufficient to decide the claim and that the AOJ, in obtaining this opinion as well as SSA records and VA treatment records, has complied with the Board's November 2015 remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

The Veteran appeals the denial of service connection for TBI.  He asserts that he has a TBI from falling down stairs and hitting his head on a metal step while he was deployed to Bahrain.  In a January 2009 outpatient treatment note, the Veteran reported that, in August 2003 he fell down metal steps in a warehouse while on duty.  He fell about 10 feet and hit the back of his head against metal causing injury to his neck and back.  He also reported that he was dazed.  Cognitive-linguistic deficits in the areas of attention, executive function, memory, and visuospatial skills was diagnosed.

Service connection may be established for disability resulting from personal injury incurred or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  An organic disease of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Based on the evidence presented, the Board finds against the claim.  To that end, although the Veteran claims that he has a head injury from falling down the stairs in service, service treatment records are devoid of any complaints, treatment and/or diagnoses of head trauma.  Rather, service treatment records show that, in March 2005, the Veteran reported that he bruised his lower back when he fell down the stairs in Bahrain in August 2004.  During the May 2005 report of medical history, he denied a history of dizziness or fainting spells, head injury, unconsciousness or concussion, and loss of memory or amnesia or other neurological symptoms.  He reported headaches that were associated with allergies.  The June 2005 separation examination disclosed normal findings for the head and neurologic systems.  The Board further notes that an organic disease of the nervous system is not shown within one year after separation from active duty.  

While the Veteran reports a fall during service which resulted in a head injury, the more probative evidence is against a finding that a TBI resulted from the fall.  Significantly, the Veteran denied that he had or ever had a head injury in May 2005.  He also had normal findings for the head and neurologic systems during his June 2005 separation examination.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's current head complaints to service.  

A January 2009 VA examiner did find that the Veteran's current clinical symptom presentation was most consistent with a combination of TBI and behavioral health conditions.  However, as addressed further below, the Veteran's report of a TBI with loss of consciousness in service is deemed not credible.  Thus, to the extent the opinion relied on a TBI in service, the Board finds such an opinion holds reduced probative value as it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

On the other hand, a February 2016 VA examiner found that the Veteran did not have nor has he ever had a TBI or any residuals of a TBI.  He opined that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that, although the Veteran reported that when he fell down the stairs in Bahrain he struck his head and experienced brief loss of consciousness and was dazed, there were no notes in his service treatment records were found supporting this statement.  Rather, the examiner reviewed the Veteran's denial of head injury, loss of consciousness and memory loss at the time of separation in March 2005, the Veteran's March 2005 description of the falling injury as involving only a back injury and the Veteran's first report of a head injury in 2009 when he underwent a second level TBI evaluation.  At that time, the Veteran stated that he reported disorientation and confusion associated with his fall down the stairs in Bahrain to the January 2009 examiner and based on the Veteran's account the examiner stated that "the current symptoms were a combination of TBI and behavior health."  This subjective report he said by the Veteran of disorientation/confusion was not substantiated by any of the more contemporaneous documentation.  The VA examiner also stated that the Veteran now claims brief loss of consciousness but these varying accounts suggest that his recollection may not be accurate and therefore the more contemporaneous evidence is likely more accurate from a clinical standpoint.

The Board finds the opinion of the VA examiner persuasive and probative in addressing the issue at hand.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following examination of the Veteran and a review of the claims folder.  The opinion is supported with adequate reasoning and it is consistent with the service treatment records which disclose normal findings for the head at separation and the denial of pertinent history at that time.  There are no competent opinions, based on an accurate factual predicate, to the contrary.  

In making the decision above, the Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board has taken into consideration the Veteran's statements discussing his in service injury and his current complaints.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's TBI falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board has afforded greater probative value to the opinion of the VA examiner than the lay statements of record.  

The Board also notes that the Veteran has rendered inconsistent statements regarding his in service injury.  In this regard, in March 2005, the Veteran described an incident where he fell down the stairs in Bahrain in August 2004 which resulted in a bruised lower back.  There was no mention of a head injury.  In May 2005, he denied a history of head injury and unconsciousness or concussion.  The Veteran told the VA examiner in January 2009, however, that he injured his head when he fell down the stairs in August 2003.  He also now reports that when he fell down the stairs in Bahrain he struck his head and experienced brief loss of consciousness.  The Veteran's statements to include histories given for examination purposes are clearly inconsistent which lower the overall probative value of his recollections.  See State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (observing that, when evaluating inconsistent or contradictory testimony, "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")  

Additional evidence includes opinions from VA clinicians that the Veteran manifests chronic pain and psychological issues which affect his ability to concentrate, learn new data, and interact well with others.  A vocational assessment noted that Folstein Mini Mental Status examination placed the Veteran below the 4th grade level with memory deficits - some of which "looks like hysterical reactions, over reacting to his limits, as he certainly did not impress as below the 4th grade in his orientation, recall and language skills."  Thus, the evaluations in the clinic setting demonstrate memory and concentration impairment.  

Thus, given inconsistent statements, the Board must find that he is an unreliable historian.  With respect to whether his falling incident in service involved a TBI, the Board places significant probative weight on denial of a history of dizziness or fainting spells, head injury, unconsciousness or concussion, and loss of memory or amnesia or other neurological symptoms on his May 2005 report of medical history as these statements were closer in time to the reported injury and bear the indicia of reliability as they were made in the context of seeking appropriate medical evaluation at the time of service separation.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In sum, the most probative evidence of record is against showing that the Veteran's TBI is related to service.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
ORDER

Entitlement to service connection for TBI is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


